Citation Nr: 1549381	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  15-25 635	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a March 2015 Board decision that denied entitlement to service connection for sleep apnea and hypertension.



REPRESENTATION

Moving party represented by:  The American Legion



ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The moving party served on active duty from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a motion for revision of the March 2015 decision of the Board which denied service connection for sleep apnea and hypertension.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a November 2015 submission, the moving party's representative indicated withdrawal of the motion to revise the March 2015 Board decision on the basis of CUE.


CONCLUSION OF LAW

The criteria for withdrawal of the motion to revise the March 2015 Board decision on the basis of CUE by the moving party's representative have been met.  38 C.F.R. § 20.1404(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A party is permitted to withdraw a motion to review a final Board decision to determine whether CUE exists in that decision.  38 C.F.R. § 20.1404(f).  In a November 2015 information hearing presentation, prior to the promulgation of a decision on the appeal, the moving party's representative indicated withdrawal of the motion to revise the March 2015 Board decision on the basis of CUE.  Since the motion for CUE review in this case has now been withdrawn, the Board does not have jurisdiction to review the motion, and it is dismissed without prejudice to refiling.


ORDER

The motion to revise the March 2015 Board decision on the basis of CUE is dismissed without prejudice to refiling.


                       ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



